IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                February 29, 2012 Session

          TONY WILLIAMS ET AL. v. TENNESSEE FARMERS LIFE
                  REASSURANCE COMPANY ET AL.

                   Appeal from the Chancery Court for Giles County
                        No. 3837     Jim T. Hamilton, Judge


                  No. M2011-01946-COA-R3-CV - Filed July 31, 2012


This action was filed after the defendant, a life insurance company, denied payment of
benefits on the grounds that the decedent/insured made material misrepresentations in her
application for life insurance. The specific basis for the denial was that the insured allegedly
failed to disclose “methadone treatment for a narcotic addiction.” The trial court found there
was no proof that the insured was taking methadone at the time of the application or that she
was ever treated for “drug related problems.” On this basis, the trial court concluded the
insured did not make any misrepresentations in her application for life insurance and ordered
the defendant to pay the death benefit plus pre-judgment interest. We affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

F RANK G. C LEMENT, J R., J., delivered the opinion of the Court, in which P ATRICIA J.
C OTTRELL, P.J., M.S., and R ICHARD H. D INKINS, J., joined.

Robert B. Littleton, Nashville, Tennessee, for the appellants, Tennessee Farmers Life
Reassurance Company and Mansel Smelser.

C. Tim Tisher, Columbia, Tennessee, for the appellees, Tony Williams and Angela N.
Williams.

                                          OPINION

        This action arises from the denial of death benefits under a term life insurance policy
issued by the defendant, Tennessee Farmers Life Reassurance Company (“Tennessee
Farmers” or “Defendant”), to the decedent, Barbara Williams (“Ms. Williams”). The
plaintiffs, Tony Williams and Angela Williams, the decedent’s husband and daughter,
respectively (“Plaintiffs”) are the named beneficiaries under the policy of insurance.
        Barbara Williams applied for a twenty-year $50,000 term life insurance policy with
Tennessee Farmers on May 26, 2005.1 The two-page “Part II Nonmedical” 2 portion of the
application required Ms. Williams to list the name and address of her “personal physician,”
to provide a family history of medical issues, and to answer several yes or no questions about
her own personal medical history. Ms. Williams completed the application with the
assistance of her Tennessee Farmers insurance agent, Mansel Smelser. Ms. Williams
responded “yes” to twelve of the questions on the application and Mr. Smelser then wrote
a more detailed answer to each of these “yes” questions in a designated space. Ms. Williams
identified numerous medical conditions including, inter alia, a nervous disorder, sleep
disorder, arthritis, partial disability and lameness as a result of a motor vehicular accident,
and a history of tuberculosis. She disclosed that she smoked a half-pack of cigarettes per day,
and that she had a family history of cancer, tuberculosis, and suicide. She identified “Dr.
George Labban, Pulaski, TN,”3 as her “personal physician” and “Dr. Livingston, Primary
Pain & Relief Center, State Street, Nashville, TN” as providing her with treatment for
arthritis and lameness. She also stated that she was treated in the Maury County Regional
Hospital following the vehicular accident. In response to the question “Are you now under
observation or taking treatment or medication?” She answered, “Perquset [sic] for pain,
Xanax for sleep [assistance].”4 She also provided an oral swab for a drug screen and executed
an open-ended medical release to enable Tennessee Farmers to review any of her medical
records.

       During the underwriting process over the next three months, Tennessee Farmers
obtained medical records from Dr. Labban, Dr. Livingston, and Dr. Robert McClure, who
performed a colonoscopy on Ms. Williams after the date of the application. In August 2005,
Tennessee Farmers offered to issue a $50,000 term life insurance policy to Ms. Williams;
however, due to actuarial risks arising from her medical history, Tennessee Farmers applied
a substandard rating to the proposed policy, meaning Ms. Williams had to agree to pay a
substantially higher premium to obtain coverage. She agreed and the $50,000 policy was
issued “with an extra rate of 50% of the basic annual premium, due to medical reasons.”


        1
            Her husband, Mr. Williams, also applied for a policy at the same time.
        2
            This section is completed by applicants who are not required to take a medical exam.
        3
        His name is spelled Labban, Labben, and Labon at different places in the record. We will use “Dr.
Labban” throughout this opinion.
        4
         The word is illegible but it appears to be “assistance.” This is consistent with her response to
question 2.b., which asked “Have you ever been treated for or ever had any known indication of: . . . nervous
disorder,” to which she answered “yes,” and Mr. Smelser wrote that Dr. Labban treated her for “sleep
assistance.”

                                                      -2-
        In May 2006, nine months after the policy was issued, Ms. Williams died of acute
methadone intoxication; she was 44 years old. Thereafter Mr. Williams submitted a claim on
the life insurance policy. Tennessee Farmers responded to the claim by letter dated
September 7, 2006, stating that the claim was contestable due to the fact that Ms. Williams
died within two years of the issuance of the policy and that it was denying the claim because
Ms. Williams failed to make certain disclosures and denied having certain medical conditions
in the application. Tennessee Farmers also issued and mailed to Mr. Williams a full refund
of the premiums paid prior to Ms. Williams’ death.

       On May 7, 2007, Plaintiffs filed this action against Tennessee Farmers and Mr.
Smelser. In the complaint, Plaintiffs sought to enforce the insurance policy and recover the
death benefit. They also sought to recover their attorney’s fees and a twenty-five percent
penalty in accordance with Tennessee Code Annotated § 56-7-105 on the grounds that
Tennessee Farmers denied the claim in bad faith.

        Following a bench trial, the trial court found in Plaintiffs’ favor and ordered
Tennessee Farmers to pay the death benefit of $50,000, plus pre-judgment interest at a rate
of ten percent per annum from September 7, 2006, the date Tennessee Farmers issued the
letter denying Plaintiffs’ claim. Tennessee Farmers appealed; however, this court determined
the trial court had not adjudicated Plaintiffs’ claim for bad faith denial of benefits or for
attorney’s fees, and dismissed the appeal sua sponte for lack of a final judgment. Williams
v. Tennessee Farmers Life Reassurance Co., No. M2010-01689-COA-R3-CV, 2011 WL
1842893, *4-6 (Tenn. Ct. App. May 12, 2011) (hereafter, “Williams I”). The case was
remanded with instructions for the trial court to resolve these issues. Id.

       On remand, the trial court denied Plaintiffs’ claim for a penalty and attorney fees
under Tennessee Code Annotated § 56-7-105 based upon the finding that there was no proof
of bad faith. Following this decision Tennessee Farmers renewed its appeal of the earlier
decision; Plaintiffs do not appeal the denial of their bad faith penalty claim.

        On appeal Tennessee Farmers contends the trial court erred in finding that the
decedent’s application for life insurance did not contain any misrepresentations; it further
asserts that the decedent’s misrepresentations increased its risk of loss for which coverage
should be denied.

                                  S TANDARD OF R EVIEW

       For purposes of this appeal, it must be noted that the truthfulness or falsity of a
statement is a question of fact, Morrison, 338 S.W.3d at 428, and we review a trial court’s
findings of fact with the presumption they are correct unless the preponderance of the

                                             -3-
evidence is otherwise. Tenn. R. App. P. 13(d); Rawlings v. John Hancock Mut. Life Ins. Co.,
78 S.W.3d 291, 296 (Tenn. Ct. App. 2001). For the evidence to preponderate against a trial
court’s finding of fact, it must support another finding of fact with greater convincing effect.
Id.; see also The Realty Shop, Inc. v. R.R. Westminster Holding, Inc., 7 S.W.3d 581, 596
(Tenn. Ct. App. 1999). Whether false answers to an application for insurance “materially
increased the risk of loss [is] a question of law,” Morrison, 338 S.W.3d at 428 (quoting
Womack, 593 S.W.2d at 295), and issues of law are reviewed de novo with no presumption
of correctness. Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

                                          A NALYSIS

        An insurer may deny a claim for benefits if the insurer can demonstrate that a material
misrepresentation was made in the application for insurance and that the misrepresentation
was intentional or that the misrepresentation increased the insurer’s risk of loss. Morrison
v. Allen, 338 S.W.3d 417, 428 (Tenn. 2011); Smith v. Tenn. Farmers Life Reassurance Co.,
210 S.W.3d 584, 590 (Tenn. Ct. App. 2006); Womack v. Blue Cross Blue Shield of Tenn.,
593 S.W.2d 294, 295 (Tenn. 1980). This principle of law is codified at Tennessee Code
Annotated § 56-7-103, which provides:

       No written or oral misrepresentation or warranty made in the negotiations of
       a contract or policy of insurance, or in the application for contract or policy of
       insurance, by the insured or in the insured’s behalf, shall be deemed material
       or defeat or void the policy or prevent its attaching, unless the
       misrepresentation or warranty is made with actual intent to deceive, or unless
       the matter represented increases the risk of loss.

Id. (emphasis added).

         Tennessee Code Annotated § 56-7-103 “generally favors the validity of insurance
contracts,” Morrison, 338 S.W.3d at 428; however, as the quoted section above reveals, it
also provides that a “misrepresentation in an application for insurance may defeat the policy
if it ‘is made with actual intent to deceive’ or ‘the matter represented increases the risk of
loss.’” Id. (quoting Tenn. Code Ann. § 56-7-103).

                                               I.

       Tennessee Farmers contends Ms. William made material misrepresentations in
answering questions in the application, placing specific emphasis on the fact she did not
affirmatively state that she had taken methadone in response to question 6.d. The question
asked: “Have you ever: Been arrested and/or treated for any alcohol or drug related

                                              -4-
problems?” She answered “No”. Tennessee Farmers contends that the medical records it
reviewed after Ms. Williams’ death indicate that she was prescribed methadone as treatment
for “drug related problems.” 5

        Gloria L. Elliott, the Manager of the Underwriting Department at Farmers Life,
testified the claim was denied due to “a history of narcotic addiction with treatment with
methadone not admitted to” by Ms. Williams in the application. Ms. Elliott further stated that
the failure to disclose methadone treatment, if prescribed for any reason, “absolutely”
increases the company’s risk of insuring a person, “because of deaths from the misuse of the
drug[],” and that Tennessee Farmers has a policy against providing life insurance to any
applicants with methadone treatment in their medical history. Ms. Elliott also stated
Tennessee Farmers would not have issued the policy had they known of Ms. Williams’ use
of methadone for any reason.

       We find the hard line taken by Tennessee Farmers as it pertains to methadone most
intriguing because, notwithstanding how serious an underwriting risk Tennessee Farmers
contends any use of methadone may be, Mrs. Williams was not asked if she had ever taken
methadone. “Courts may use the questions an insurance company asks on its application to
determine the types of conditions or circumstances that the insurance company considers
relevant to its risk of loss.” Smith v. Tenn. Farmers Life Reassurance Co., 210 S.W.3d 584,
590 (Tenn. Ct. App. 2006) (citations omitted) (emphasis added).

        Nevertheless, Tennessee Farmers asserts Ms. Williams made other misrepresentations
in her application for insurance which had the effect of obscuring her history of methadone
use, thus increasing Tennessee Farmers’ risk of loss and, Tennessee Farmers argues,
providing a proper basis for the denial of benefits. See Tenn. Code Ann. § 56-7-103.
Specifically, Tennessee Farmers contends that Ms. Williams: 1) falsely denied that she was
ever treated for “drug related problems,” 2) failed to disclose that she had been diagnosed
with depression and saw a psychiatrist, 3) failed to disclose that she received treatment at a
second pain clinic in addition to the Primary Pain & Relief Center, and 4) failed to disclose
that she had a second primary physician in addition to Dr. George Labban.

       The trial court made substantial and specific findings of fact regarding the truthfulness
and completeness of Ms. Williams’ answers to the question on the application. Those
findings relevant to the issues on appeal are as follows:



        5
        Tennessee Farmers reasons that this “misrepresentation” increased its risk of loss because, had Ms.
Williams checked “yes” in response to question 6.d., it would have then required Ms. Williams to complete
a “Drug Questionnaire,” which has a specific question regarding an applicant’s past use of methadone.

                                                   -5-
       The deceased, Barbara Williams, applied for a life insurance policy in
the face amount of Fifty Thousand Dollars ($50,000.00) with Defendant,
Tennessee Farmers Life Reassurance Company on May 26, 2005. Such
application was filled out primarily by Defendant, Mansel Smelser. Such
application stated that Barbara Williams was disabled, had a nervous disorder,
had tuberculosis, had arthritis, had lameness, was injured in a car accident on
September 19, 2002 which left her partially disabled and for which she was
treated at Maury Regional Hospital, that she smoked one-half pack of
cigarettes daily, that she took Percocet for pain and Xanax for sleep assistance,
that she had a hysterectomy and that she had a family history of tuberculosis,
cancer and suicide. Also, in said application, her primary treating physician’s
name and city were revealed as well as the name of a doctor and specific pain
clinic where she was being treated.

       In addition to the application, a saliva sample was taken from Ms.
Williams and she executed an open-ended medical authorization entitling
Tennessee Farmers Life Reassurance Company to obtain whatever medical
records it deemed necessary and desired.

       The oral fluid screen, Trial Exhibit 9, which was reviewed by
Defendant, Tennessee Farmers Life Reassurance Company, prior to issuing the
policy in question, was in fact the oral fluid screen of Plaintiff, Tony R.
Williams, and not the deceased, Barbara Williams.

       In addition, even though all the above-referenced information was
disclosed on Barbara Williams’ application, Defendant, Tennessee Farmers
Life Reassurance Company only obtained approximately seven (7) months of
records from her treating physician, approximately four (4) months of records
from the pain clinic where she was being treated, and a couple of records
concerning a colonoscopy which she had after the date of the application. They
unexplainably did not obtain any records from Maury Regional Hospital
concerning her car wreck which left her partially disabled.

       Approximately three (3) months after the date of the application, on
August 22, 2005, a policy in the face amount of Fifty Thousand Dollars
($50,000.00) was issued to Barbara L. Williams. Such policy was issued with
an amendment in the form of a rated premium of an extra fifty percent (50%)
due to medical reasons.




                                       -6-
        Barbara Williams died on May 7, 2006. An autopsy was performed and
the cause of death was stated as acute methadone intoxication. Plaintiff then
filed a claim to collect the death benefit from his wife’s policy. At that time,
Defendant, Tennessee Farmers Life Reassurance Company, obtained
additional medical records including additional records from Ms. Williams’
primary treating physician and the records from Maury Regional Hospital
concerning her wreck in 2002. Included in the records obtained during the
claim investigation were references to prior methadone treatment by Ms.
Williams.

         As a result, on September 7, 2005, Defendant, Tennessee Farmers Life
Reassurance Company issued a letter denying the claim for benefits under the
policy. The basis for such denial as stated in the denial letter and as testified
to at trial was methadone treatment for a narcotic addiction.

        However, there is no proof in the record that Barbara Williams was
being treated with methadone for a narcotic addiction. There was proof that
she suffered from chronic pain and that one of the major uses of methadone is
to treat pain.

      The applicable law in this case is Tennessee Code Annotated Section
56-7-103 which provides:

       No written or oral misrepresentation or warranty made in the
       negotiations of a contract or policy of insurance, or in the
       application for contract or policy of insurance, by the insured or
       in the insured’s behalf, shall be deemed material or defeat or
       void the policy or prevent its attaching, unless the
       misrepresentation or warranty is made with actual intent to
       deceive, or unless the matter represented increases the risk of
       loss.

       The Court specifically finds that Barbara Williams did not make any
misrepresentations in her application. The first area questioned by the
Defendants at trial is question number 4 which states, “Are you now under
observation or taking treatment or medication?” The block was checked yes
and in response to this question, Defendant, Mansel Smelser, wrote in the
margin “Percocet for pain Xanax for sleep assistance”. However, there is no
proof whatsoever that Barbara Williams was taking methadone at the time of
the application. In fact, the record shows that on May 4, 2005, just three (3)

                                       -7-
        weeks before the date of the application, she was given a drug screen by Dr.
        Livingston, Exhibit 11.

                The next question relied on by Defendants is 6(d) which states, “Have
        you ever: Been arrested and/or treated for any alcohol or drug related
        problems?” The block in this column is checked No and there is no proof at all
        that Barbara Williams was ever treated for alcohol or drug related problems.
        In fact, the only proof in the record shows that Ms. Williams suffered from
        pain and that one of the primary uses of methadone is to treat pain.

       The evidence in support of Tennessee Farmers’ position that Ms. Williams had a
history of drug abuse consists of: 1) a brief reference to an “apparent history of narcotic
addiction” from the Maury County Regional Hospital Emergency Room Report relating to
Ms. Williams’ admission following her car accident in September 2002 (emphasis added);
2) a handwritten note in Dr. Labban’s records on Ms. Williams which states, “Judy informed
me this pt goes to the methadone clinic?”6 and 3) Mr. Williams testimony that, “I tell you I
don’t understand methadone. I didn’t know methadone was even a drug. I thought it was
something to get you off the narcotics.”

        The above evidence, which is circumstantial, is countered by direct evidence that Ms.
Williams had serious, chronic pain issues, and that one of the main uses for methadone is to
treat pain. More importantly, the trial court made the specific finding of fact that “there is no
proof in the record that Barbara Williams was being treated with methadone for a narcotic
addiction.” Whether Ms. Williams’ answers to the questions on the application for life
insurance are truthful or false is a question of fact and we review the trial court’s findings
of fact with the presumption they are correct unless the preponderance of the evidence is
otherwise. See Morrison, 338 S.W.3d at 428, Tenn. R. App. P. 13(d). For the evidence to
preponderate against a trial court’s finding of fact, it must support another finding of fact
with greater convincing effect and we have concluded the evidence does not preponderate
against the trial court’s findings of fact.

                                                    II.

       The remaining “material misrepresentations” Tennessee Farmers asserts are all
instances where Ms. Williams allegedly failed to provide complete information regarding her
medical history. Specifically, Tennessee Farmers asserts that the following facts about Ms.


        6
         There are several additional references in Ms. Williams’ medical records which state that she was
treated with methadone; however, none of these contain any reference to the fact that the methadone was for
“drug related problems.”

                                                   -8-
Williams’ medical history were not disclosed, which, it asserts, increased its risk of loss: 1)
She was diagnosed with and treated for depression by a psychiatrist, Dr. Vanveen; 2) She
was a patient at Griner’s & Hobbs’ pain clinic; and 3) She had a second primary physician,
Dr. Charles Sidberry of the Lynnville Medical Clinic. Tennessee Farmers contends the first
two facts should have been disclosed in response to catch-all questions 3.b. and 3.c.: “Other
than above, have you within the past 5 years: . . . b. Had a checkup, consultation, illness,
injury, surgery? c. Been a patient in a hospital, clinic, sanatorium, or other medical facility?”
Tennessee Farmers also asserts Dr. Sidberry should have been disclosed as a second
“personal physician” in addition to Dr. Labban in response to question 1.a., “Name and
address of your personal physician (if none, so state).” As we understand it, Tennessee
Farmers’ position is as follows: Had Ms. Williams’ complete medical history been listed, the
Underwriting Department at Tennessee Farmers would have been more likely to discover
Ms. Williams’ history with methadone; thus, the failure to list Dr. Vanveen, Dr. Griner, and
Dr. Sidberry increased its risk of loss.

       An insured has a duty to make a “fair disclosure of the facts,” meaning that “he or she
must disclose information which is material to the risk involved.” Clingan v. Vulcan Life Ins.
Co., 694 S.W.2d 327, 330 (Tenn. Ct. App. 1985). “Whether information not disclosed is
material is a question of law for the court.” Id. (citing Collins v. Pioneer Title Ins. Co., 629
F.2d 429 (6th Cir. 1980)). It must “be of that character which the court can say would
reasonably affect the insurer’s judgment.” Vermont Mut. Ins. v. Chiu, 21 S.W.3d 232, 235
(Tenn. Ct. App. 2000).

       To determine whether the information that Ms. Williams failed to disclose – diagnosis
of depression, Dr. Vanveen, Griner’s & Hobbs’ Pain Clinic, and Dr. Sidberry – is “material
to the risk involved” in this case, we will first consider the risk as alleged by Tennessee
Farmers and then consider how the undisclosed information relates to that risk.

       Ms. Gloria Elliott testified that the basis for denying Ms. Williams’ claim was “a
history of narcotic addiction, treatment with methadone, and then [Ms. Williams’ death]
within two years of . . . the application.” She went on to testify that “any time someone is
under treatment with a narcotic, even prescription from a doctor, that’s concerning to us.”
Ms. Elliott further stated, “[w]e would not have taken the case had we known that. . . .
Because of deaths from the misuse of the drugs.” Thus, the increased risk associated with the
use of narcotics, including methadone, is the issue.

        Tennessee Farmers contends the failure to disclose Dr. Vanveen and Dr. Griner
increased its risk because it did not know to review their medical records. We, however, find
this of no consequence because there is nothing in the record on appeal of any reference to
methadone use by Ms. Williams in Dr. Vanveen’s records, who treated Ms. Williams for

                                               -9-
depression, or Dr. Griner’s records, who treated Ms. Williams at Griner’s & Hobbs’ Pain
Clinic. Thus, Ms. Williams’ failure to identify Dr. Vanveen or Dr. Griner and his clinic is not
“material to the risk involved” in this case. See Clingan, 694 S.W.2d at 330.

        Ms. Williams did not identify Dr. Sidberry as a second “personal physician” in
response to question 1.a. and Ms. Williams’ medical records on file with Dr. Sidberry contain
two references to methadone. However, when this fact is considered in light of the
information Ms. Williams did disclose in her application, the failure to disclose Dr. Sidberry
is also not “material to the risk involved” in this case. This is because Ms. Williams
presented herself to Tennessee Farmers as an applicant with several serious medical issues,
including chronic pain, anxiety, and sleeping problems, which required treatment with
narcotic drugs, Xanax and Percocet,7 and Tennessee Farmers considered Ms. Williams an
increased risk to insure, as evidenced by the fact that Tennessee Farmers only agreed to issue
Ms. Williams a policy rated with fifty percent higher premiums than the standard policy.
Furthermore, Tennessee Farmers presented no proof concerning how the failure to disclose
Dr. Sidberry increased its risk when Ms. Williams’ prior use of methadone was detailed in
the records of Dr. Labban and the Maury County Regional Hospital. Dr. Sidberry’s records
do not reveal anything related to methadone which is not revealed, indeed more thoroughly,
in Dr. Labban’s records and in the records of Maury County Regional Hospital. Cf. Clingan,
694 S.W.2d at 327-330 (finding that a failure to disclose a surgical procedure in an
application for health insurance materially increases the insurer’s risk where the procedure
was not listed in any of the records available to the insurer at the time of the application);
Montgomery v. Reserve Life Ins. Co., 585 S.W.2d 620, 620-23 (Tenn. Ct. App. 1979)
(finding a material misrepresentation where life insurance applicant denied having received
treatment from “any physician or other practitioner” but had a history of “extensive and
repeated hospitalization for psychiatric treatment” not included in any of the applicant’s
medical records). In other words, the inclusion of Dr. Sidberry on the application would not
have provided any information not already available to Tennessee Farmers. Finally, we note
that question 1.a. only asked Ms. Williams to identify her “personal physician” which is a
singular term. Although Dr. Sidberry was one of Ms. Williams’ physicians, the record in this
case suggests that Ms. Williams considered Dr.Labban to be her “personal physician.”


        7
          According to the U.S. National Library of Medicine, Xanax is a brand name for alprazolam, which
is used to treat anxiety disorders and panic disorder (sudden, unexpected attacks of extreme fear and worry
about these attacks). It is in a class of medications called benzodiazepines. Percocet contains a combination
of oxycodone and acetaminophen. Oxycodone is in a group of drugs called opioid pain relievers. An opioid
is sometimes called a narcotic. Acetaminophen is a less potent pain reliever that increases the effects of
oxycodone. See Drug Information from the National Library of Medicine, Drug Information Portal,
http://www.nlm.nih.gov/learn-about-drugs.html (last visited July 15, 2012).



                                                    -10-
        As discussed earlier, Ms. Williams was never asked if she had ever taken methadone.
As for narcotics, she expressly identified two narcotics she was taking at the time she
completed the application. Further, she disclosed two medical providers, Dr. Labban and
Maury County Regional Hospital, whose medical records contain several references to Ms.
Williams’ history with methadone and other narcotics. The fact that Tennessee Farmers
failed to review Dr. Labban’s records further back than seven months, and failed to review
Maury County Regional Hospital’s records at all prior to issuing the rated policy does not
constitute a misrepresentation by Ms. Williams.

       Based upon the foregoing and the record as a whole, we find Ms. Williams made a
“fair disclosure of the facts” in this case, that is, she reasonably disclosed all of the
information requested of her that is “material to the risk involved,” namely, her history of
methadone use and current use of narcotic prescription drugs. See Clingan, 694 S.W.2d at
330.

                                      I N C ONCLUSION

       We affirm the trial court’s finding that Ms. Williams did not make material
misrepresentations in her application for life insurance, therefore, the policy is enforceable
and Plaintiffs are entitled to the death benefits under the policy, plus pre-judgment interest
calculated in accordance with Tennessee Code Annotated § 56-7-315. Therefore, the
judgment of the trial court is affirmed, and this matter is remanded with costs of appeal
assessed against Defendant Tennessee Farmers Reassurance Company.




                                                      ______________________________
                                                      FRANK G. CLEMENT, JR., JUDGE




                                             -11-